Citation Nr: 1819507	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-24 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in June 2017, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, and he waived initial RO consideration of any additional evidence.  Additional evidence, to include a stressor-corroborating buddy statement from P.R.B., was later submitted.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has PTSD related to his military service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for establishing service connection for PTSD have been met.  38 U.S.C. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. 

Specifically, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-5, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

The Veteran seeks service connection for a psychiatric disorder, which he claimed as PTSD.  An November 2011 report from the Air Force indicates that he had boots on ground foreign service time at Oman, from 1 February 2005 to 28 February 2005, for 28 days; Qatar, from 1 August 2005 to 9 September 2005, for 1 month, and 9 days; and in Iraq, from 1 October 2005 to 22 February 2006, for 4 months, and 22 days, for a combined total foreign service of 0 years, 6 months and 29 days.  

VA has acknowledged that the Veteran experienced a stressful event in service or experienced fear of hostile military or terrorist activity.  See June 2014 Statement of the Case.  A buddy of his, P.R.B., has reported in May 2017 that they served together in Jordan and Iraq as Security Forces members, and were in Iraq at Ali/Tallil Air Force Base from August 2005 to February 2006, where their primary mission was to provide constant security for the base and to stop any threats to it and its personnel, on and off the base.  They did combat patrols and provided protection for combat convoy missions where armed insurgents and IEDs were a constant threat.  Many times during combat patrols they took small arms fire from rebels.  The Veteran was also part of a rapid response team that stopped insurgents from penetrating the base while armed with rifles and explosives.  One time a mortar attack occurred in close vicinity of their tent.  

There is evidence for and against the claim as to whether the Veteran has PTSD.  This claim was denied by the AOJ because at the time of the June 2014 Statement of the Case it was noted that a VA examiner had concluded that the Veteran did not meet the criteria for PTSD and the Veteran's VA treatment records indicated that there was no confirmed clinical diagnosis of PTSD.  Since that time, the Veteran's VA treating mental health provider, D.A.P, PhD, PMHNP, in September 2014 provided a written statement that the Veteran is currently being treated for PTSD and that "he meets all diagnostic criteria for PTSD diagnosis."  PTSD was also assessed on Vet Center intake in August 2011.  

Thus, the Board finds that the evidence now is at least in equipoise that the Veteran currently has a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). Turning to the issue of medical evidence of a link, or causal nexus, between current symptomatology and the in-service stressor, the Board finds that such nexus has been established via Dr. D.A.P.'s September 2014 medical opinion.

In light of the foregoing, the Board finds that the evidence regarding criteria for entitlement to service connection for PTSD is at least in relative equipoise. Resolving the benefit of the doubt to the Veteran, the Board finds that service connection for PTSD is warranted. U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

To the extent that the record contains various psychiatric diagnoses, the Board finds that a full grant of the benefit sought on appeal has been awarded in the grant of service connection for PTSD.



ORDER

Service connection for PTSD is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


